Title: To John Adams from Robert Heysham, 5 March 1792
From: Heysham, Robert
To: Adams, John



Sir,
Philadelphia March the 5th. 1792

I flatter myself that your Excellency will not consider me as importunate, in addressing you on the subject of the conversation you indulged me the honor with a few Days since on my soliciting your Excellencys interference in my behalf to be continued in employ during the recesses of the Senate particularly.  I should not trouble your Excellency again, were it not for the circumstance of Mr. Otis having mentioned to me a day or two since that he “had thoughts of shutting up the office during the recess, and having the business brought up during the sessions by employing additional Clerks.” Your Excellencys goodness and liberality will indulge me in a few observations on this subject.
Your Excellency will, on referring to the 4th Section of the Act entitled, “An Act for allowing compensation to the Members of the Senate and House of Representatives of the United States, and to the Officers of both Houses” find the words following
“And the said Secretary and Clerk shall each be allowed (when the President of the Senate or Speaker shall deem it necessary) to employ one Principal Clerk, who shall be paid three Dollars per Day, and an Engrossing Clerk, who shall be paid two Dollars per Day during the Session, with the like compensation to such Clerk while he shall be necessarily employed in the recess.”—Your Excellency will perceive that the Law in this case invests you with the sole power of judging of the necessity of employing the Clerks allowed by law.  I would also infer that your Excellency has the power of nominating them.  The whole scope of the words first quoted established this Principle that the Secretary is required by Law to apply for your Excellencys permission before he can employ a Clerk—It is upon this ground that I solicit your Excellency’s patronage, and I rely so much upon it, from the circumstance of the very flattering notice with which your Excellency has been pleased to honor me, that I entertain the hope that you will further honor me in your attention to the subject and if you shall be satisfied that there is business to keep me employed, that you will so order it.
I with deference observe on the words of Mr. Otis in respect to having the Office shut during the recess and employing additional Clerks during the Sessions that I conceive little or no Money would be saved to the public by this mode—And if it were pursued there would be a species of cruelty exercised towards a Servant of the public who has been in the Office almost from its establishment that his conduct and services does not merit; and mention the circumstance to your Excellency to intreat you to induce, from the generosity and goodness of your heart, Mr. Otis from proceeding to carry this idea into effect—Your Excellency will pardon me in mentioning the recent circumstance of the grant to Mr. Mathers for compensation during the recess of one Dollar and an half Per Day—And I do but justice to the Liberality of your Excellency & the Senate in concluding that it is your wish and intention that your Servants should be recompensed in the Recess for their extra services during the Sessions.  It is to this Liberality I appeal when I ask of your Excellency that patronage which will insure to me a compensation consistent with the liberal views of the Legislature and equal to my services.
It is with the view only of shewing that I am not soliciting for a sinecure that I mention to your Excellency the present State of the business of the Office so far as relates to what is principally to be recorded in the recess; the which if your Excellency will trouble yourself with an enquiry respecting it I trust you will find correct.—Independent of business of less consequence there is yet to be recorded above half of the Legislative Journal of the last Session and the Executive and Legislative Journal of the present Session and a recorded Copy of the Executive Journal which the Senate recently Ordered for the President of the United States.  The recording of these will require considerable time to bring up & much more than the ensuing recess will allow; of course there is sufficient business for employ during the recess.
I will not presume upon the patience of your Excellency by saying further on the subject than to express my wish, that as your Excellency did me the honor to say you would attend to the subject, that I shall be made happy in the patronage of your Excellency in this case; the impression this condescending generosity will make on my sensibility will stimulate me to merit it by the purest principles of gratitude and an unremitted assiduity to perform the duties of my station.
With the most perfect Respect / I have the honor to be / Sir, / Your Excellency’s / most obedient and / most Humble Servant
Robt. Heysham